Per Curiam.
The suit is maintainable in, this court, within the reason of the case of Davis v. Gillet; and the bail will be relieved on the usual terms. It is the uniform and established practice of the court, in every case, where the bail asks for relief, on the re~ turn of the writ against them, to grant it, on the usual terms. There is no difference in this respect, between a suit on a bail bond and on a recognisance. The bail in this case, are to pay only such costs as would be taxed in the' court of common pleas, as he is entitled to be relieved in the same manner as he would have been if this suit had been brought in this court.
Motion granted.